    Case 1:21-mj-00036-MU Document 10 Filed 03/05/21 Page 1 of 3                               PageID #: 19

                                                                                        FII.   FD IN OPFN
                                                                                                          COUAT
               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA       I,iÅ,ì o s
                                                                     ZlZt
                        SOUTHERN DIVISION          CIJ,\ftl[,j Fi
                                                                  I]JI\RÐ, Jfi
UNITED STATES OF AMERICA         *                                     CLEÈTK
                                                    J



v                                                   !k
                                                                 Mag. No. 21-mj-00036-MU
                                                    J



\ilILLIE DEMARCUS OLIVER                            *

                                   MOTION FOR DETENTION

        The United States moves for pretrial detention of the defendant, pursuant to Title 18,

United States Code, Section 3142(e) and (f).

        1. Eligibility of Case. This case is eligible for   a   detention order because this case involved:

               A.   _           Crime of Violence (18 U.S.C. $ 3156);

               B.   _           This is an offense for which the maximum sentence is life

                                imprisonment or death;

               C. X             This is a drug offense for which a maximum term of imprisonment

                                of ten years or more is prescribed;

               D.   _           The above-named defendant(s) has committed a felony after having

                                been convicted     of two or more prior offenses                 described in

                                paragraphs A through C, or two or more state or local offenses that

                                would have been offenses described in paragraphs A through C if a

                                circumstance giving rise to Federal jurisdiction had existed;

               E.   _           Any felony that is not otherwise a crime of violence that involves            a


                                minor victim or that involves the possession or use of a firearm or

                                destructive device (as those terms are defined in section 92I), or any

                                other dangerous weapon, or involves a failure to register under

                                section 2250 of title 18, United States Code;
 Case 1:21-mj-00036-MU Document 10 Filed 03/05/21 Page 2 of 3                       PageID #: 20



               F.   X         There is a serious risk that the above-named defendant      willflee;

               G.   X         There is a serious risk that the above-named defendant will obstruct

                              or attempt to obstruct justice, or threaten, injure, or intimidate, or

                              attempt to threaten, injure, or intimidate, a prospective witness or

                              juror.

       2.   Reason for Detention. The court should detain the defendant because there are no

conditions or combination of conditions of release which will reasonably assure:

               A. X           The defendant's appearance as required; and/or

               B. X           The safety of any other person and/or the community.

       3.   Rebuttable Presumption. The United States        will invoke the rebuttable   presumption

against the defendant pursuant to Title 18, United States Code, Section 3la2@).            If   yes, the

rebuttable presumption arises because :

               A. X           There is probable cause to believe that the defendant committed a

                              drug offense for which a maximum term of imprisonment of ten

                              years or more is prescribed or an offense under Title 18" United

                              States Code.             924k\.

               B              The defendant has been convicted ofa Federal offense as described

                              in Title 18, United States Code, Section 3142(Ð0), or of a state or

                              local offense that would have been an offense described in the above

                              section   if   a circumstance giving rise to Federal jurisdiction     had

                              existed; and

               C.             The defendant committed the offense described in paragraph B

                              above while on release pending trial for a Federal, State, or local
                                                I


                              offense; and
 Case 1:21-mj-00036-MU Document 10 Filed 03/05/21 Page 3 of 3                            PageID #: 21



                D.   _          A period of not more than five years has elapsed since the date of

                                conviction for offense described in paragraph C above, or the release

                                of the person from imprisonment, whichever is later.

                E.-             The defendant is alleged to have committed a crime conceming the

                                exploitation of a child as referred to in Title 18, Unifed States Code,

                                Section 3142(e).

        4.   Time for Detention Hearing. The United States, by and through the undersigned

Assistant United States Attomey, requests that this court conduct a detention hearing:

                A.   _   At first appearance; or

                B. X     After a continuance   of 3      days (not to exceed three days).

                Dated this 3rd day of March,2\2l.

                                                   SEAN P. COSTELLO
                                                   UNITED STATES ATTORNEY


                                                   By: s/Gloria A. Bedwell
                                                   Gloria A. Bedwell (BEDV/G1000)
                                                   Assistant United States Attorney
                                                   United States Attorney's Office
                                                   63 S. Royal Street, Suite 600
                                                   Mobile, AIabana36602
                                                   Telephone: (251) 441-5845

                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2021,I have electronically filed the foregoing with the
Clerk of the Court using the Clv{/ECF system, which will send notification of such filing to counsel
for the defendant.

                                                      s/Gloria A. Bedwell
                                                      Gloria A. Bedwell
                                                      Assistant United States Attorney
